EXHIBIT 10.1

GUARANTY

GUARANTY, dated as of August 21,2008, made by NANOGEN ADVANCED DIAGNOSTICS, Srl,
a company with limited liability (società a responsabilità limitata),
incorporated under the laws of Italy, with registered office in Italy, Trezzano
sul Naviglio (MI), having registered share capital of Euros 50,000.00 and shared
capital subscribed and paid in of Euros 50,000.00, registered in the Companies
Registry at n. 05239350969, Italian tax payer code n. 05234350969 (the
“Guarantor”), in favor of the “Investors” (as defined below) and PORTSIDE
GROWTH & OPPORTUNITY FUND, a company organized under the laws of the Cayman
Islands, in its capacity as collateral agent for the Investors (in such
capacity, the “Collateral Agent”).

WITNESSETH :

WHEREAS, pursuant to the Securities Purchase Agreement, dated as of August 14,
2008, (as amended, restated, supplemented, replaced, modified or otherwise
changed from time to time, the “Purchase Agreement”), among Nanogen, Inc., a
Delaware corporation (the “Company”) and each party listed as a “Investor” on
the Schedule of Investors (collectively, the “Investors”) attached thereto, the
Company has agreed to issue, and each Investor has agreed to purchase, the Notes
referred to in the Purchase Agreement (as amended, restated, supplemented,
replaced, modified or otherwise changed from time to time, collectively, the
“Notes”);

WHEREAS, pursuant to the Securities Purchase Agreement, dated as of August 14,
2008 (as amended, restated, supplemented, replaced, modified or otherwise
changed from time to time, the “Elitech Purchase Agreement” and collectively
with the Purchase Agreement, the “Purchase Agreements”) between the Company and
Financiere Elitech SAS, a société par actions simplifiée formed under the laws
of France (for the purposes of this Guaranty, also an Investor), the Company has
agreed to issue, and the Investor has agreed to purchase, the Notes referred to
in the Elitech Purchase Agreement;

WHEREAS, the Purchase Agreements require that (i) each of the Company’s
subsidiaries organized under the laws of the United States, any of the states
thereof or the District of Columbia (the “U.S. Guarantors”) enter into a
Guaranty dated the date thereof and (ii) the Guarantor agrees to execute and
deliver within the respective time periods set forth in the Purchase Agreements,
(A) this guaranty guaranteeing all of the obligations of the Company under the
Purchase Agreements, the Notes and the Transaction Documents (defined below),
and (B) certain security documents entered into by the Guarantor granting to the
Collateral Agent a lien in certain of its deposit accounts and all proceeds
thereof, as further described in such security documents (collectively, the
“Security Documents “); and

WHEREAS, the Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
the Guarantor;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Investors to perform under the Purchase Agreements, the
Guarantor hereby agrees with each Investor as follows:

SECTION 1. Definitions. Reference is hereby made to the Purchase Agreements and
the “Notes” (as defined) in and issued pursuant to the Purchase Agreements and
(as such Notes may be amended, restated, replaced or otherwise modified from
time to time in accordance with the terms thereof, collectively, the “Notes”)
for a statement of the terms thereof. All terms used in this Guaranty, which are
defined in the Purchase Agreements or the Notes and not otherwise defined
herein, shall have the same meanings herein as set forth therein. For the
purposes of this Agreement, “Transaction Documents” shall include the
“Transaction Documents” as defined in the Purchase Agreements, but shall not
include the Elitech Guarantee (as defined therein) or any documents or
agreements relating to or entered in connection with the Indenture, any Existing
Securities Purchase Agreement, Existing Notes, Existing Warrants, Existing
Exchange Agreements, Existing Exchange Notes, Existing Security Documents, New
Amendment and Exchange Agreement and New Exchanged Notes (each as defined in the
Purchase Agreements).

SECTION 2. Guaranty. The Guarantor (on a joint and several basis with the U.S.
Guarantors), hereby unconditionally and irrevocably, guaranties the punctual
payment, as and when due and payable, by stated maturity or otherwise, of all
obligations of the Company from time to time owing by it in respect of the
Purchase Agreements, the Notes and the other Transaction Documents, including,
without limitation, all principal of and all interest on the Notes (including,
without limitation, all interest that accrues after the commencement of any
Insolvency Proceeding of the Guarantor, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding), and all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents (such obligations, to the extent not paid by the Company,
being the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including reasonable counsel fees and expenses) reasonably incurred by the
Collateral Agent or any Investor in enforcing any rights under this Guaranty.
Without limiting the generality of the foregoing, the Guarantor’s liability
hereunder shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Company to the Collateral Agent or any
Investor under the Purchase Agreements and the Notes but for the fact that they
are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Guarantor or the Company (each, a “Transaction Party”).

SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.

(a) The Guarantor (on a joint and several basis with the U.S. Guarantors),
guaranties that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Transaction Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction (other than mandatory
public policy rules of the jurisdiction where enforcement against the Guarantor
is sought) affecting any of such terms or the rights of the Collateral Agent or
any Investor with respect thereto. The obligations of the Guarantor under this
Guaranty are independent of the Guaranteed Obligations, and a separate action or
actions may be brought and prosecuted against the Guarantor to enforce such
obligations, irrespective of whether any action is brought against any
Transaction Party or whether any Transaction Party is joined in any such action
or actions. To the maximum extent permitted by the national law of the
Guarantor, the liability of the Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and the Guarantor
hereby irrevocably waives, to the extent permitted by law, any defenses it may
now or hereafter have in any way relating to, any or all of the following:

(i) any lack of validity or enforceability of any Transaction Document or any
agreement or instrument relating thereto;

 

- 2 -



--------------------------------------------------------------------------------

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party or otherwise;

(iii) any taking, exchange, release or non-perfection of any Collateral (as
defined in the Security Agreement), or any taking, release or amendment or
waiver of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;

(iv) any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party; or

(v) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Collateral Agent that
might otherwise constitute a defense available to, or a discharge of, any
Transaction Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Collateral Agent or any other Person upon
the insolvency, bankruptcy or reorganization of any Transaction Party or
otherwise, all as though such payment had not been made.

(b) This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until the indefeasible cash payment in full of the Guaranteed
Obligations (other than inchoate indemnity obligations) and/or complete
conversion of all of the Company’s obligations under the Notes to equity
securities of the Company and payment of all other amounts payable under this
Guaranty (other than inchoate indemnity obligations) and shall not terminate for
any reason prior to the Maturity Date of the Notes (other than payment in full
of the Notes and/or complete conversion of all of the Company’s obligations
under the Notes to equity securities of the Company) and (ii) be binding upon
the Guarantor and its successors and assigns. This Guaranty shall inure to the
benefit of and be enforceable by the Collateral Agent and its successors, and
permitted pledgees, transferees and assigns. Without limiting the generality of
the foregoing sentence, the Collateral Agent or any Investor may pledge, assign
or otherwise transfer all or any portion of its rights and obligations under and
subject to the terms of any Transaction Document to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Collateral Agent or Investor herein or otherwise, in
each case as provided in the Purchase Agreements or such Transaction Document.
Notwithstanding the foregoing and for the avoidance of doubt, this Guaranty will
expire and the Guarantor will be released from its obligation hereunder upon the
earlier of payment in full and/or complete conversion of the Obligations (other
than inchoate indemnity obligations) to equity securities of the Company.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 4. Waivers. To the extent permitted by applicable law, the Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Collateral Agent or any Investor exhaust any right or take
any action against any Transaction Party or any other Person or any Collateral.
The Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated herein and that the waiver set
forth in this Section 4 is knowingly made in contemplation of such benefits. The
Guarantor hereby waives any right to revoke this Guaranty, and acknowledges that
this Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

SECTION 5. Subrogation. The Guarantor may not exercise any rights that it may
now or hereafter acquire against any Transaction Party, including any U.S.
Guarantor, or any other guarantor that arise from the existence, payment,
performance or enforcement of the Guarantor’s obligations under this Guaranty,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Collateral Agent or any Investor against any Transaction
Party, including any U.S. Guarantor, or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Transaction Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until all of the Guaranteed Obligations (other than inchoate indemnity
obligations) and all other amounts payable under this Guaranty (other than
inchoate indemnity obligations) shall have indefeasibly been paid in full in
cash and/or by complete conversion of all of the Company’s obligations under the
Notes to equity securities of the Company. If any amount shall be paid to the
Guarantor in violation of the immediately preceding sentence at any time prior
to the later of the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Guaranty and/or complete conversion of all
of the Company’s obligations under the Notes to equity securities of the
Company, such amount shall be held in trust for the benefit of the Collateral
Agent and the Investors and shall forthwith be paid to the Collateral Agent and
the Investors to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Transaction Document, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (a) the Guarantor shall make payment to the
Collateral Agent or any Investor of all or any part of the Guaranteed
Obligations, and (b) all of the Guaranteed Obligations (other than inchoate
indemnity obligations) and all other amounts payable under this Guaranty (other
than inchoate indemnity obligations) shall indefeasibly be paid in full in cash
and/or by complete conversion of all of the Company’s obligations under the
Notes to equity securities of the Company, the Collateral Agent and each
Investor will, at the Guarantor’s request and expense, execute and deliver to
the Guarantor appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to the Guarantor
of an interest in the Guaranteed Obligations resulting from such payment by the
Guarantor.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 6. Representations, Warranties and Covenants.

(a) The Guarantor hereby represents and warrants as of the date first written
above as follows:

(i) The Guarantor (A) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization as set forth on the signature page
hereto, (B) has all requisite corporate, limited liability company or limited
partnership power and authority to conduct its business as now conducted and as
presently contemplated and to execute and deliver this Guaranty and each other
Transaction Document to which the Guarantor is a party, and to consummate the
transactions contemplated hereby and thereby and (C) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be so qualified
would not result in a Material Adverse Effect.

(ii) The execution, delivery and performance by the Guarantor of this Guaranty
and each other Transaction Document to which the Guarantor is a party (A) have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action, (B) do not and will not contravene its charter or
by-laws, its limited liability company or operating agreement or its certificate
of partnership or partnership agreement, as applicable, or any applicable law or
any contractual restriction binding on the Guarantor or its properties do not
and will not result in or require the creation of any lien (other than pursuant
to any Transaction Document) upon or with respect to any of its properties, and
(C) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to it or its operations or any of its
properties which could reasonably be expected to result in a Material Adverse
Effect.

(iii) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority is required in connection with the due
execution, delivery and performance by the Guarantor of this Guaranty or any of
the other Transaction Documents to which the Guarantor is a party (other than
expressly provided for in any of the Transaction Documents).

(iv) Each of this Guaranty and the other Transaction Documents to which the
Guarantor is or will be a party, when delivered, will be, a legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, suretyship or
other similar laws and equitable principles (regardless of whether enforcement
is sought in equity or at law).

(v) Except as set forth in the Disclosure Schedule to the Purchase Agreements,
the Registration Statement, the General Disclosure Package and Prospectus, there
is no pending or, to the best knowledge of the Guarantor, threatened action,
suit or proceeding against the Guarantor or to which any of the properties of
the Guarantor is subject, before any court or other governmental authority or
any arbitrator that (A) if adversely determined, could reasonably be expected to
have a Material Adverse Effect or (B) relates to this Guaranty or any of the
other Transaction Documents to which the Guarantor is a party or any transaction
contemplated hereby or thereby.

 

- 5 -



--------------------------------------------------------------------------------

(vi) The Guarantor (A) has read and understands the terms and conditions of the
Purchase Agreements and the other Transaction Documents, and (B) now has and
will continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Company and the other
Transaction Parties, and has no need of, or right to obtain from any Investor,
any credit or other information concerning the affairs, financial condition or
business of the Company or the other Transaction Parties that may come under the
control of any Investor.

(vii) The Guarantor has consulted with appropriate foreign legal counsel with
respect to any of the above representations for which non-U.S. law is
applicable. Such foreign counsel were provided with copies of this Guaranty and
the Transaction Documents prior to rendering their advice.

(b) The Guarantor covenants and agrees that until indefeasible full and final
payment of the Guaranteed Obligations and/or complete conversion of all of the
Company’s obligations under the Notes to equity securities of the Company, it
will comply with each of the covenants expressed to apply to the Company’s
Subsidiaries or with which the Company covenants to cause the Subsidiaries’
compliance (except the extent applicable only to a public company) which are set
forth in Section 4(d), (g) and (k) of the Purchase Agreements as if the
Guarantor were a party thereto.

SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent and any Investor may, and is hereby
authorized to, at any time and from time to time, without notice to the
Guarantor (any such notice being expressly waived by the Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Collateral Agent or any such Investor to
or for the credit or the account of the Guarantor against any and all
obligations of the Guarantor now or hereafter existing under this Guaranty or
any other Transaction Document, irrespective of whether or not the Collateral
Agent or any such Investor shall have made any demand under this Guaranty or any
other Transaction Document and although such obligations may be contingent or
unmatured. The Collateral Agent and each Investor agrees to notify the Guarantor
promptly after any such set-off and application made by the Collateral Agent or
such Investor, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Collateral Agent
and each Investor under this Section 7 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Collateral Agent or such Investor may have under this Guaranty or any other
Transaction Document in law or otherwise.

SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to Guarantor to the address of the Company set forth on the signature page
hereto, or if to the Collateral Agent or any Investor, to it at its respective
address set forth in the Purchase Agreements; or as to any Person at such other

 

- 6 -



--------------------------------------------------------------------------------

address as shall be designated by such Person in a written notice to such other
Person complying as to delivery with the terms of this Section 8. All such
notices and other communications shall be effective (i) if mailed (by certified
mail or airmail in case of notice to the Guarantor, postage prepaid and return
receipt requested), when received or five Business Days after deposited in the
mails, whichever occurs first; (ii) if telecopied, when transmitted and
confirmation is received, provided same is on a Business Day and, if not, on the
next Business Day; or (iii) if delivered by hand, upon delivery, provided same
is on a Business Day and, if not, on the next Business Day.

SECTION 9. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.

(a) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN
THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE GUARANTOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

(b) The Guarantor hereby irrevocably appoints National Registered Agents, Inc.,
with an office at 875 Avenues of the Americas, Suite 501 New York, NY 10001 (the
“Agent for Service of Process”) as agent to receive on behalf of the Guarantor,
service of process in the State of New York for purposes of this Guaranty. The
Guarantor further agrees that such service of process may be made on the Agent
for Service of Process by personal service on such Agent for Service of Process
of the summons and complaint or other legal process in any suit, action or
proceeding with respect to this Agreement, or by any other method of service
provided for under applicable laws in effect in the State of New York, and
hereby authorizes the Agent for Service of Process to accept such service on the
Guarantor’s behalf and to admit service with respect thereto. Service upon the
Agent for Service of Process as aforesaid shall be deemed personal service on
the Guarantor, for all purposes, notwithstanding any failure of the Agent for
Service of Process to mail to the Guarantor copies of the legal process served
upon it, or any failure by the Guarantor to receive such copies.

SECTION 10. WAIVER OF JURY TRIAL, ETC. THE GUARANTOR HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN
THE FUTURE MAY BE DELIVERED IN

 

- 7 -



--------------------------------------------------------------------------------

CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS,
AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. THE GUARANTOR CERTIFIES THAT NO OFFICER,
REPRESENTATIVE, AGENT OR ATTORNEY OF THE COLLATERAL AGENT OR ANY INVESTOR HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE COLLATERAL AGENT OR ANY INVESTOR
WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO
ENFORCE THE FOREGOING WAIVERS. THE GUARANTOR HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE COLLATERAL AGENT ENTERING INTO THIS
AGREEMENT.

SECTION 11 . Taxes.

(a) All payments made by the Guarantor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the respective
Transaction Document and shall be made without set-off, counterclaim, deduction
or other defense. All such payments shall be made free and clear of and without
deduction for any present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto, excluding taxes
imposed on the net income of the Collateral Agent or any Investor by the
jurisdiction in which the Collateral Agent or such Investor is organized or
where it has its principal lending office and United States taxes, levies,
imposts, deductions, charges or withholdings (all such nonexcluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities, collectively
or individually, “Taxes”). If the Guarantor shall be required to deduct or to
withhold any Taxes from or in respect of any amount payable hereunder or under
any other Transaction Document:

(i) the amount so payable shall be increased to the extent necessary so that
after making all required deductions and withholdings (including Taxes on
amounts payable to the Collateral Agent or any Investor pursuant to this
sentence) the Collateral Agent and each Investor receives an amount equal to the
sum it would have received had no such deduction or withholding been made,

(ii) the Guarantor shall make such deduction or withholding,

(iii) the Guarantor shall pay the full amount deducted or withheld to the
relevant taxation authority in accordance with applicable law, and

(iv) as promptly as possible thereafter, the Guarantor shall send the Collateral
Agent or such Investor an official receipt (or, if an official receipt is not
available, such other documentation as shall be satisfactory to the Collateral
Agent or such Investor, as the case may be) showing payment. In addition, the
Guarantor agrees to pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, this Agreement or any other
Transaction Document (collectively, “Other Taxes”).

 

- 8 -



--------------------------------------------------------------------------------

(b) The Guarantor hereby indemnifies and agrees to hold the Collateral Agent and
each Investor (each an “Indemnified Party”) harmless from and against Taxes or
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 11) paid by any
Indemnified Party as a result of any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Transaction Document, and any liability
(including penalties, interest and expenses for nonpayment, late payment or
otherwise) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
paid within 30 days from the date on which the Collateral Agent or such Investor
makes written demand therefor, which demand shall identify the nature and amount
of such Taxes or Other Taxes.

(c) If the Guarantor fails to perform any of its obligations under this
Section 11, the Guarantor shall indemnify the Collateral Agent and each Investor
for any taxes, interest or penalties that may become payable as a result of any
such failure. The obligations of the Guarantor under this Section 11 shall
survive the termination of this Guaranty and the payment of the Obligations and
all other amounts payable hereunder.

(d) If a Noteholder becomes aware that it is entitled to an exemption from or
reduction in withholding tax under the law of the jurisdiction in which
Guarantor is resident or treaty to which such jurisdiction is bound or party,
the Investor shall execute the certificate and such documents prescribed by
applicable law as will permit payments to be made without withholding or at a
reduced rate of withholding.

(e) If a Noteholder determines in its sole discretion that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Guarantor or with respect to which the Guarantor has paid additional amounts
pursuant to Section 1l(a) hereof, it shall pay over such refund to the Guarantor
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Guarantor under Section 1l(a) hereof, with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of such
Noteholder and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Guarantor, upon the request of a Noteholder agrees to repay the amount paid over
to the Guarantor (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to a Noteholder in the event such Noteholder is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require Noteholder to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Guarantor or any other Person.

SECTION 12. Miscellaneous.

(a) The Guarantor will make each payment hereunder in lawful money of the United
States of America (“Dollars”) and in immediately available funds to the
Collateral Agent and each Investor, at such address specified by such Person
from time to time by notice to the Guarantor. The specification under this
Guaranty of Dollars is of the essence. The Guarantor’s obligation hereunder and
under the other Transaction Documents to make payments in Dollars and shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than Dollars, except to the
extent that such

 

- 9 -



--------------------------------------------------------------------------------

tender or recovery results in the effective receipt by each Investor of the full
amount of Dollars expressed to be payable to such Investor under this Guaranty
or the other Transaction Documents. If, for the purpose of obtaining or
enforcing judgment in any court, it is necessary to convert into or from any
currency other than Dollars (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in Dollars, the rate of exchange used
shall be that at which Investor could, in accordance with normal lending
procedures, purchase Dollars with the Judgment Currency on the Business Day
preceding that on which final judgment is given. The obligation of the Guarantor
in respect of any such sum due from it to any Investor hereunder shall,
notwithstanding any judgment in such Judgment Currency, be discharged only to
the extent that, on the Business Day immediately following the date on which
such Investor receives any sum adjudged to be so due in the Judgment Currency,
such Investor may, in accordance with normal banking procedures, purchase
Dollars with the Judgment Currency. If the Dollars so purchased are less than
the sum originally due to such Investor in Dollars, the Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Investor against such loss, and if the Dollars so purchased exceed the sum
originally due to such Investor in Dollars, such Investor agrees to remit to the
Guarantor such excess.

(b) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by the Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the Guarantor, the Collateral Agent
and each Investor, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

(c) No failure on the part of the Collateral Agent or any Investor to exercise,
and no delay in exercising, any right hereunder or under any other Transaction
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder or under any Transaction Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Collateral Agent and the Investors provided herein and in
the other Transaction Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law. The rights of the
Collateral Agent and the Investors under any Transaction Document against any
party thereto are not conditional or contingent on any attempt by the Collateral
Agent or any Investor to exercise any of their respective rights under any other
Transaction Document against such party or against any other Person.

(d) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(e) This Guaranty shall (i) be binding on the Guarantor and its successors and
assigns, and (ii) inure, together with all rights and remedies of the Collateral
Agent and each Investor hereunder, to the benefit of the Collateral Agent, the
Investors and their respective successors, transferees and assigns. Without
limiting the generality of clause (ii) of the immediately preceding sentence,
the Collateral Agent and any Investor may assign or otherwise transfer its
rights and obligations under the Purchase Agreements or any other Transaction
Document to any other Person in accordance with the terms thereof, and such
other Person shall thereupon

 

- 10 -



--------------------------------------------------------------------------------

become vested with all of the benefits in respect thereof granted to the
Collateral Agent or such Investor, as the case may be, herein or otherwise. None
of the rights or obligations of the Guarantor hereunder may be assigned or
otherwise transferred without the prior written consent of the Collateral Agent
and each Investor.

(f) This Guaranty reflects the entire understanding of the transaction
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, entered into before the date hereof.

(g) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

(h) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
THEREIN WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed by its
respective duly authorized officer, as of the date first above written.

 

NANOGEN ADVANCED DIAGNOSTICS, S.r.L. By:  

/s/ David G. Ludvigson

  David G. Ludvigson   An Authorized Representative